DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Information Disclosure Statement
The references listed in the Information Disclosure Statement submitted on 08/22/2019, 02/11/2020, 05/19/2020 and 03/12/2021 have been considered by the examiner (see attached PTO-1449). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


s 1-2, 5 and 10 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by KOETZ (US 2015/0279370).
As per claim 1, KOETZ discloses ‘electrically operated food processor’ (title), comprising:
a food work device (read on ‘food processor’, or a mechanism of combining elements of 2, 4-9) configured to perform (or ‘carry out’) predetermined work (read on ‘routine task’) on a food, (Fig. 1, p(paragraph)4-p5, p12-p13); 
controller circuitry (‘DSP’, ‘microcontroller’, or ‘controller of the food processor’) configured to control the food work device (Fig. 1, p4-p5, p12-p13, p28); 
a sound input device (‘acoustic transducer’ or ‘microphone’) configured to receive a sound (read on ‘acoustic’/‘sound signal’, ‘speech’, ‘spoken word’, or ‘voice command’) made by (‘from’) a worker (read on a ‘user’ or ‘person’ using the ‘food processor’ ), (Fig. 1, p7-p9, p12-p13); and 
sound recognition circuitry (read on the ‘means’ of ‘speech recognition’) configured to obtain and recognize the input sound (same above) and configured to, based on the recognized input sound, instruct (command) the controller circuitry to control the food work device (same above) to perform predetermined processing (‘provide instructions’, ‘machine commands’ are executed’, or ‘carry out a routine task’), (Fig. 1, p5-p9, p12-p13, p28, p55).  
As per claim 2 (depending on claim 1), KOETZ further discloses “a display (‘11’) configured to display (‘displayed’) an operation screen (‘display’ or ‘touchscreen’) associated with an operation (read on one ‘functions’ with related ‘variables’ setting) of the food work device controlled by the controller circuitry (same above), wherein the sound recognition circuitry further comprises first keyword determination processing circuity (read on ‘DSP’/ 
As per claim 5 (depending on claim 1), KOETZ further discloses “wherein the sound recognition circuitry further comprises third keyword determination processing circuitry (read on ‘DSP’/ ‘microcontroller’ with corresponding portion of ‘speech recognition software’) configured to determine whether the recognized input sound (same above) includes a third keyword (or, ‘voice command’, ‘recipe’, or ‘command words’) associated with operation control (read on ‘carry out a routine task’, ‘operation’ with ‘instructions’ or ‘machine command’ via ‘speech recognition’) of the food work device, and third processing execution circuitry configured to, when the recognized input sound includes the third keyword (same above, such as a ‘voice command’), cause the controller circuitry to perform (‘carry out’ or ‘executed’) the operation control (same above, including ‘machine command’)”, (Fig. 1, p5-p9, p11-p13, p28, p55, p61, p76-79).
claim 10 (depending on claim 2), the rejection is based on the same reason described for claim 5, because it also reads on the limitations of claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over KOETZ in view of TAYLOR et al. (US 6,728,343) hereinafter referenced as TAYLOR. 
As per claim 6 (depending on claim 1), even though TAYLOR further discloses ‘to encompass a speech output’ for ‘recognized’ and acoustically ‘reproduced’ ‘term or command’ via ‘a loudspeaker’ (p15), TAYLOR does not expressly disclose “sound synthesis processing circuitry configured to synthesize a sound indicating content associated with the processing performed by the controller circuitry, and the food processing system further comprises sound output circuitry configured to output the sound synthesized by the sound synthesis processing circuitry”.  However, the same/similar concept/feature is well known in the art as evidenced by TAYLOR who discloses ‘user appliance with voice help guide (read on content associated with the processing)’ (title), being used for ‘food processor’, comprising operating ‘voice guide control procedure (“the processing”) to control ‘voice synthesizer (read on sound synthesis processing circuitry)’ to ‘audibly output (“to synthesize”)’ ‘queries and instructions (“the sound synthesized”) via ‘speaker’ (Figs. 2-3, col. 2, lines 1-55).  Therefore, it would have been obvious  combine teachings of KOETZ and TAYLOR to together by providing a mechanism (such as a voice synthesizer) of synthesizing (reproducing) the related term or command and audibly/acoustically outputting the synthesized voice/speech via a speaker, as claimed, for the purpose (motivation) of improving voice help guide for use with consumer device(s) for user to rapidly step through a series troubleshooting queries (TAYLOR: col. 1, lines 45-56).  
As per claim 15 (depending on claim 2), the rejection is based on the same reason described for claim 6, because it also reads on the limitations of claim 15.
As per claim 18 (depending on claim 5), the rejection is based on the same reason described for claim 6, because it also reads on the limitations of claim 18.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over KOETZ in view of KOETZ (US 2017/0084275) hereinafter referenced as KOETZ-2.  
As per claim 7 (depending on claim 1), even though TAYLOR further discloses “the sound recognition circuitry further (same above) comprises fourth keyword determination processing circuitry (read on a mechanism of processing/handling acoustic signal(s) which need to resolve ‘interfered’ noise to increase ‘recognition accuracy’ and/or to ensure the correspondent ‘command’/ ‘instruction’ being ‘intended by the user’) configured to determine whether the recognized input sound (same above) includes a fourth keyword (‘spoken word’) associated with a vague instruction term (read on ‘voice/machine command’ might be ‘misinterpretation’ and/or not be ‘intended by the user’ because of surrounding noise and/or condition, in broad sense) and target identification processing circuitry (read on ‘optical system’ with ‘electronic camera comprising an evaluation electronics’) configured to, when the recognized input sound includes 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of KOETZ and KOETZ-2 to together by providing a mechanism (including viewing direction recognition device) of determining viewing direction of the user (i.e. detecting a sight direction of the and detecting/recognizing the face of an authorized user (i.e. identifying the processing target based on the detected sight direction) when recognizing the spoken word/command (that might be misinterpretation or not intended by the user, as a vague instruction term, so as to need further confirmation) included in the acoustical signal(s), as claimed, for the purpose (motivation) of avoiding (or preventing from) misinterpretation of the voice recognition and/or increasing the recognition rate of the voice commands (KOETZ-2: p27, p63; KOETZ: p23).  

Allowable Subject Matter
Claims 3-4, 8-9, 11-14, 16-17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre_Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 

QH/qh
April 17, 2021
/QI HAN/Primary Examiner, Art Unit 2659